DENY; and Opinion Filed December 1, 2015.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01462-CV

                             IN RE DANIEL PEARSON, Relator

                  Original Proceeding from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-05015-C

                             MEMORANDUM OPINION
                           Before Justices Lang, Fillmore, and Brown
                                    Opinion by Justice Lang
       In this petition for writ of injunction relator Daniel Pearson requests that the Court issue

an order staying execution of the trial court’s final judgment, which grants a writ of possession to

real party in interest Joseph Kemp, as Administrator of the Estate of Lou Bertha Brooks. Relator

states he filed a motion in the trial court to set the amount required to supersede the judgment,

but the motion “was rejected for deficiencies.” The Texas Property Code provides: “A judgment

of a county court may not under any circumstances be stayed pending appeal unless, within 10

days of the signing of the judgment, the appellant files a supersedeas bond in an amount set by

the county court.” TEX. PROP. CODE ANN. § 24.007(a) (West Supp. 2015). Because relator has

not superseded the trial court’s judgment, this Court may not grant the relief requested.
      We DENY the petition.


                                    /Douglas S. Lang/
                                    DOUGLAS S. LANG
                                    JUSTICE




151462F.P05




                              –2–